People v Green (2022 NY Slip Op 07521)





People v Green


2022 NY Slip Op 07521


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Kern, J.P., Kennedy, Scarpulla, Pitt-Burke, Higgitt, JJ. 


Ind. No. 2659/15 Appeal No. 16982 Case No. 2019-4610 

[*1]The People of the State of New York, Respondent,
vSantrice Green, Defendant-Appellant.


Twyla Carter, The Legal Aid Society, New York (Lawrence T. Hausman of counsel), and Stroock & Stroock & Lavan LLP, New York (Kerry Cooperman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Rafael Curbelo of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered July 30. 2018, convicting defendant, upon her plea of guilty, of conspiracy in the second degree, and sentencing her to a term of 3½ to 10 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 1 to 3 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a valid appeal waiver. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022